Citation Nr: 1039221	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for kidney disorder, 
characterized as kidney failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1963 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At the hearing, the Veteran submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).  


FINDING OF FACT

Although the Veteran has a current kidney disorder, no such 
disorder was shown until many years after service, and there is 
no competent evidence or opinion of a medical relationship 
between any current kidney disorder and the Veteran's military 
service.


CONCLUSION OF LAW

The criteria for service connection for kidney disorder are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for kidney disability, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The June 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2007 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records and Social Security Administration records.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for kidney disability is warranted.

VA has not provided the Veteran with an examination in connection 
with the claim for service connection; however, the Board finds 
that an examination was not necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  As noted in 
detail below, the Veteran has not presented a prima facie case 
for service connection, so examination is not required at this 
point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or 
after December 31, 1946, and calculi of the kidney or nephritis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease is presumed to 
have been incurred in service; even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for kidney 
disability.

The Veteran's service treatment records are negative for any 
signs, symptoms, or complaints of a kidney disability.  The 
report of the Veteran's February 1964 separation examination 
includes a notation that the Veteran's genitourinary system was 
normal.

In May 2006, the Veteran was admitted to the hospital, through 
the emergency room, with complaints of progressive dyspnea with 
fevers, chills, and right-sided pleuritic chest pain.  The 
physician noted that the Veteran had a recent kidney stone, but 
was otherwise in good health.  Computed tomography (CT) scan 
revealed a 4-5 millimeter nonobstructing calculus in a 
functionally solitary right kidney with an atrophic left kidney.

The Veteran contends that his kidney disability is the result of 
an in-service injury that caused him to urinate blood for several 
days.

The evidence of record clearly establishes that the Veteran has 
current kidney disability, as reflected, for example, in the May 
2006 CT scan, which revealed an atrophic left kidney.  However, 
the record simply fails to establish that the Veteran's kidney 
disability is medically related to his service.

The Veteran contends that he was struck below the belt in the 
lower back with a pugil stick during hand to hand combat 
training, causing him to urinate blood and spend several days in 
the infirmary.  However, the Veteran's service treatment records 
do not reflect the injury the Veteran has alleged.  The service 
treatment records are negative for any diagnosis, treatment, or 
complaint of urinating blood or other kidney problems.  At 
separation, the Veteran specifically denied any occurrence of 
urinating blood.  The Board finds the Veteran's statements made 
contemporaneous to service more credible than his current 
assertions.  These statements were made closer in time to the 
time period at issue and made by the Veteran, who was in the best 
position to have knowledge of his medical history.  The in-
service statements are also supported by other evidence of 
record, such as the normal clinical examination of the 
genitourinary system at separation and no evidence of treatment 
for a kidney disability for many years after service. 

Moreover, here, the post-service evidence reflects no documented 
indication of kidney disability for over 40 years after active 
military service.  The Board points out that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In a May 2010 letter, the Veteran's private physician stated that 
one potential cause of atrophy of a kidney is trauma to the 
kidney; however, he noted that a relationship could not be 
established between the Veteran's current kidney disability and 
the alleged in-service injury given the amount of time elapsed 
and lack of records.  This opinion is speculative, does not 
provide a positive etiology opinion (since it merely suggest that 
kidney trauma is one possible cause of an atrophic kidney), and 
was based solely on the Veteran's report of an in-service lower 
back injury, which, as explained above, does not constitute 
competent, probative evidence on this point.  Thus, the Board has 
not afforded the opinion any probative weight. 
   
In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim turns 
on the medical matter of whether there exists a relationship 
between the kidney disability for which service connection is 
sought and service, a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and his representative are not shown 
to be other than laypersons without appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in regard to causation have no probative value.

The Board acknowledges that a veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Lay testimony is 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. 492, 494-95 (lay person may provide 
eyewitness account of medical symptoms).  However, the Veteran 
does not contend, and the evidence does not show, that he has had 
continuous kidney symptoms since his discharge from service.  
Accordingly, the conditions cited in McLendon are not met in this 
case.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a kidney disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any competent, probative supporting evidence, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for kidney disability is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


